 472300 NLRB No. 47DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See Parkview Gardens, 166 NLRB 697 (1967) (residential apartments),and Imperial House Condominium, 279 NLRB 1225 (1986), affd. 831 F.2d999 (11th Cir. 1987) (condominiums and cooperatives). We assume that the
``residential premises'' referred to in the petition are one of these types of res-
idential buildings.2We assume that the Employer is a single employer with respect to thesepremises.3The Board has traditionally aggregated the gross revenues derived from allresidential buildings managed by an employer in determining whether the em-
ployer satisfies the Board's discretionary standard. See, e.g., Mandel Manage-ment Co., 229 NLRB 1121 (1977).4See Allstate Realty Associates, 294 NLRB 1101 (1989), and 1113 HoldingLtd., 291 NLRB 938 (1988). The Board's advisory opinion proceedings underSec. 102.98(a) of the Board's Rules are designed primarily to determine
whether an employer's operations meet the Board's ``commerce'' standards for
asserting jurisdiction. Accordingly, the instant Advisory Opinion is not in-
tended to express any view as to whether the Board would certify the Union
as representative of the petitioned-for unit under Sec. 9(c) of the Act. See gen-
erally Sec. 101.40(e) of the Board's Rules.LSM Management Co. and Local 32B, Service Em-ployees International Union, AFL±CIO. CaseAO±280October 12, 1990ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, OVIATT, ANDRAUDABAUGHPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on August 31, 1990, LSM Management Co. (the
Employer) filed a petition for an advisory opinion as
to whether the Board would assert jurisdiction over its
operations.In pertinent part the petition alleges as follows:
1. There is currently pending before the New YorkState Labor Relations Board (the SLRB) a representa-
tion petition, Case No. SE-57626, filed by Local 32B,Service Employees International Union, AFL±CIO (the
Union).2. The general nature of the Employer's business isreal estate. The Employer manages and controls the
residential premises located at 1901 Avenue N, Brook-
lyn, New York, which generates income in excess of
$300,000 per year. Additionally, the Employer man-
ages and controls a number of residential premises lo-
cated in Queens, New York, including 73±20 Austin
Street, Forest Hills, New York, which generates in-
come in excess of $500,000 per year. The combined
income exceeds $800,000 per year. The Employer's
out-of-state oil purchases exceed $30,000 per year.3. The Employer is unaware whether the Union ad-mits or denies the aforesaid commerce data and the
SLRB has made no findings with respect thereto.4. There is no representation or unfair labor practiceproceeding involving the same dispute pending before
the Board.Although all parties were served with a copy of thepetition for advisory opinion, none filed a response as
permitted by Section 102.101 of the Board's Rules and
Regulations.Having duly considered the matter, the Board is ofthe opinion that it would assert jurisdiction over the
Employer. The Board has established a $500,000 dis-
cretionary standard for asserting jurisdiction over resi-
dential buildings.1As the petition alleges that the Em-ployer receives over $800,000 in total annual income
from the residential premises that it manages and con-
trols,2the Employer clearly satisfies that standard.3Asthe petition further alleges that the Employers' annual
out-of-state purchases exceed $30,000, the Employer
also clearly satisfies the Board's statutory standard for
asserting jurisdiction.Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over the Employer.4